The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 January 3, 2013 Ms. Anne Nguyen Parker Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Telephone Number: (202) 551-3611 Re: Coil Tubing Technology, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed December 13, 2012 File No. 333-184443 Dear Ms. Parker, In response to your comment letter dated December 27, 2012, Coil Tubing Technology, Inc. (the “Company,” “CTT,” “we,” and “us”) has the following responses. Amendment No. 1 to Registration Statement on Form S-1 Description ofBusiness,page37 Amendments to Certificate ofIncorporation, page40 1. We note your disclosure concerning the Series A Preferred Stock Cancellation Agreement.You state that “[a]s a result of the cancellation, Holdings has sole voting control over and holds 100% of the outstanding securities of Holdings [emphasis added].” We note similar statements on pages 66, F-11 and II-4. Please revise to clarify, if true, that you – the registrant – hold the outstanding securities of Holdings. RESPONSE: The Company has revised its disclosures in its amended Registration Statement to clarify that “the Company” holds the outstanding securities of Holdings. Description ofBusinessOperations, page41 Tools and Services, page 42 2. We note your response to our prior comment six, and we note that you have added the following language under the subheading “Coiled Tubing Drilling” on page 43: “We cause to be manufactured (i.e., we do not purchase such products off the shelf, but instead have the following tools manufactured by third parties based on our engineering specifications and plans) …”It is unclear whether this language also applies to the products listed under the two subheadings that follow, “Thru Tubing Well Maintenance” and “Coiled Tubing Fishing.” Please revise your disclosure to clarify this issue. RESPONSE: The Company has revised and clarified its prior response and has clarified under “TOOLS AND SERVICES” that it causes to be manufactured (i.e., does not purchase such products off the shelf, but instead has the tools manufactured by third parties) the tools described under “Coil Tubing Drilling”, “Thru Tubing Well Maintenance” and “Coil Tubing Fishing”. Regards, /s/ John S. Gillies John S. Gillies Associate
